Exhibit 10.13

EDGEWATER OFFICE PARK

WAKEFIELD, MASSACHUSETTS

FIRST AMENDMENT TO LEASE

Epsilon Data Management, Inc.

First Amendment to Lease (“First Amendment”) dated as of August 29, 2007 between
601 Edgewater LLC, a Delaware limited liability company (“Landlord”), and
Epsilon Data Management, LLC, a Delaware limited liability company (“Tenant”).

Background

Reference is made to a lease dated July 30, 2002 (the “Lease”) between Landlord
and Tenant for certain premises containing 96,726 square feet of Rentable Floor
Area (the “Original Premises”) in the building known as 601 Edgewater Drive,
Wakefield, Massachusetts (the “Building”). Capitalized terms used and not
otherwise defined in this First Amendment shall have the meanings ascribed to
them in the Lease.

Landlord and Tenant desire to enter into this First Amendment to add certain
expansion space to the Original Premises on the terms more particularly set
forth in this First Amendment.

Agreement

FOR VALUE RECEIVED, Landlord and Tenant agree as follows:

1. Expansion. Effective as of the Expansion Commencement Date (defined below),
Landlord hereby agrees to lease to Tenant and Tenant hereby agrees to lease from
Landlord an additional 16,707 square feet of Rentable Floor Area (the
“Additional Premises”) as shown on the floor plan attached hereto as Exhibit A.
Tenant’s lease of the Additional Premises shall be on all of the same terms and
conditions as the Original Premises, except as otherwise specified herein.
Effective as of the Expansion Commencement Date, the Additional Premises shall
be made a part of the Premises under the Lease and Tenant shall be leasing a
total of 113,433 square feet of Rentable Floor Area in the Building. Landlord
shall deliver the Additional Premises to Tenant on the Expansion Commencement
Date free of all tenants and occupants (including their personal property and
trade fixtures), in broom clean condition, good working order condition and
repair (including, but not limited to, all building, mechanical and life-safety
systems serving same) and in compliance in all respects with applicable laws,
codes, ordinances, rules and regulations.”

(a) Annual Fixed Rent for the Additional Premises. Commencing on the Expansion
Commencement Date and continuing through the Term Expiration Date, Tenant shall
pay Annual Fixed Rent for the Additional Premises in the amount per rentable
square foot set forth below and otherwise on the same terms and conditions as
the Original Premises.

(b) Additional Rent. Commencing on the Expansion Commencement Date and
continuing through the Term Expiration Date, payments of Additional Rent for
Landlord’s Operating Expenses and Taxes shall be determined and paid at the
times and in the manner set



--------------------------------------------------------------------------------

forth in Sections 2.5 and 2.6 of the Lease (using the new figures for Base
Operating Expenses and Base Taxes provided under this First Amendment). From and
after the Expansion Extension Date, however, Tenant shall pay for all
electricity consumed in the Additional Premises as and to the extent set forth
in Section 2.7 of the Lease and any other additional charges incurred under the
Lease for the Additional Premises other than Additional Rent for Landlord’s
Operating Expenses and Taxes.

(c) As-Is. Subject to Landlord’s obligations set forth in this First Amendment
and the Lease, the Additional Premises are being leased in their “as-is”
condition without representation or warranty by Landlord, and Landlord shall not
be required to perform any work in connection with Tenant’s occupancy of the
Additional Premises during the Term.

(d) Expansion Commencement Date. The “Expansion Commencement Date” shall be
March 1, 2008, or if later, the date of substantial completion (as defined
below) of Tenant’s Expansion Construction (as defined on Exhibit B), provided,
however, that the extension of the Expansion Commencement Date beyond March 1,
2008 shall be applicable only if and to the extent that the completion of
Tenant’s Expansion Construction is delayed beyond March 1, 2008 as a result of
Force Majeure, as such term is defined in Section 4.2 of the Lease, and/or
delays, caused by the action or inaction of Landlord, including but not limited
to Landlord’s failure to deliver the Additional Premises as required under this
First Amendment on or before November 30, 2007, and provided that as a condition
of such extension (except for an extension based on Landlord’s failure to
deliver as aforesaid) Tenant shall give notice to Landlord upon earning of the
event of Force Majeure or Landlord delay and Tenant shall use all commercially
reasonable efforts to substantially complete Tenant’s Expansion Construction as
soon as possible thereafter. As used herein, Tenant’s Expansion Construction
shall be “substantially complete” or “substantially completed” when Tenant
obtains a certificate of occupancy for the Premises allowing the use and
occupancy thereof as contemplated in the Lease^ if necessary, and all of
Tenant’s Expansion Construction has been completed except for so-called
“punch-list items” which shall consist of, for example, minor work, adjustments
or installations, the completion of which will not materially interfere with
Tenant’s use and occupancy of the Premises. If Landlord has not delivered the
Additional Premises to Tenant on or before December 15, 2007, Tenant shall have
the right at its sole election to terminate this First Amendment upon written
notice to Landlord whereupon this First Amendment shall be of no further force
or effect.

2. Tenant Improvement Allowance. Landlord shall reimburse Tenant for actual
third-party costs incurred by Tenant to make improvements to the Original
Premises and the Additional Premises in an amount up to $417,675 (the “Tenant
Improvement Allowance”), such reimbursement to be paid in accordance with
Exhibit B attached hereto. Tenant may use up to $250,605 of the Tenant
Improvement Allowance to assist with Tenant’s actual third-party costs incurred
by Tenant in connection with moving, cabling, wiring, furniture, telephone
systems and other building-related items or to offset Annual Fixed Rent during
the first 7 months following the Expansion Commencement Date. In addition,
Landlord shall reimburse Tenant for actual third-party costs incurred by Tenant
for Tenant’s space planning for the Additional Premises in an amount up to
$2,506.05 (the “Space Planning Allowance”).



--------------------------------------------------------------------------------

3. Annual Fixed Rent. Commencing on the Expansion Commencement Date, Annual
Fixed Rent for the Additional Premises shall be due and payable in equal monthly
installments as provided in Section 2.5 of the Lease as follows:

 

Time Period

   Rent Per Rentable
Square Foot    Annual Fixed Rent    Monthly Rent

Expansion Commencement Date to the day before the Second Anniversary thereof.

   $ 23.00    $ 384,261    $ 32,021.75

Second Anniversary of Expansion Commencement Date to day before Fourth
Anniversary of Expansion Commencement Date.

   $ 24.00    $ 400,968    $ 33,414

Fourth Anniversary of Expansion Commencement Date to April 30, 20l3

   $ 25.00    $ 417,675    $ 34,806.25

4. Base Operating Expenses and Taxes. Commencing as of the Expansion
Commencement Date (i) the Base Operating Expenses Per Square Foot of Rentable
Floor Area figure shall be equal to actual Operating Expenses for calendar year
2007, which amount shall be “grossed-up” to a level of 95% occupancy as to those
costs that vary with occupancy in the event the Building occupancy is less than
95% on average in any given year, and (ii) the Base Taxes Per Square Foot of
Rentable Floor Area figure shall be equal to actual Taxes for fiscal year 2008,
which amount will be “grossed up” to reflect a real estate tax assessment based
on a fully-completed and 100% leased and occupied Building.

5. Additional Right of First Offer.

Simultaneously with any offer to lease all or any portion of the second (2nd) or
third (3rd) floors of the Building (the “601 ROFO Space”) or any portion of the
building located at 701 Edgewater Drive, Wakefield, Massachusetts (the “701
Building” and collectively with the 601 ROFO Space, the “ROFO Space”), to any
third party, Landlord shall offer to lease such space (the “Amendment Offered
Space”) to Tenant at the Amendment Expansion Market Rent (defined below) -and
except as otherwise specified herein on the same terms and conditions as this
Lease, provided however, that (a) if there are less than three (3) Lease Years
left in the Term



--------------------------------------------------------------------------------

at the time Landlord is offering to lease the Amendment Offered Space, Tenant
may lease the Amendment Offered Space only if Tenant has, and irrevocably
exercises, an Extension Option set forth in Section 2.4.1 of the Lease for the
Premises so that the Amendment Offered Space shall be leased by Tenant for at
least a three (3) year term, (b) the Amendment Offered Space shall be leased by
Tenant in its “as is” (but vacant, broom-clean and in good order and repair and
operating condition and in compliance with applicable laws, codes, ordinances,
rules and regulations, except for any Tenant work) with such tenant improvement
allowances, free rent, or other concessions as are then being offered generally
for comparable space in comparable properties in the “Metro-North” area, (c) the
figures for Base Operating Expenses and Base Taxes applicable to the Amendment
Offered Space shall be the actual amounts (adjusted to 95% occupancy, and to
100% fully-built, leased and occupied, respectively) for the calendar year and
fiscal year, respectively, in which the Amendment Offered Space is to be
delivered to Tenant, and (d) Tenant may elect to lease either the Amendment
Offered Space or, at Tenant’s option, the entire ROFO Space to the extent that
the same is not then under lease to other tenants or the subject of active lease
negotiations following an offer to Tenant under this Section 5. Any tenant or
occupant of the Amendment Offered Space from time to time, any affiliate
thereof, or Metcalf & Eddy or ah affiliate thereof to the extent of its rights
to lease a portion (approximately 3,000 square feet) of such space as of the
date hereof shall not be considered a “third-party” for purposes of this
Section 5. and Landlord shall be free to lease the Amendment Offered Space to
any of the foregoing without offering the same to Tenant first.

Any offer by Landlord under this Section 5 may be accepted by Tenant by written
notice given within ten (10) Business Days, as defined in Section 8.19 of the
Lease, of delivery of Landlord’s offer. If Tenant does not timely accept
Landlord’s offer, then Tenant’s rights under this Section 5 shall be deemed
conclusively waived by Tenant with respect to the next lease of the Amendment
Offered Space provided that the next such lease of the Amendment Offered Space
is entered into within nine (9) months after Tenant’s failure to accept
Landlord’s offer, and . Landlord shall have no further obligation to offer the
Offered Space to Tenant before next leasing the same to a third party occurring
within such nine (9) month period, but this Section 5 shall apply to any other
lease of ROFO Space. In the event that Tenant accepts any offer by Landlord
under this section, the leasing of such Amendment Offered Space and the rent
therefor shall be documented by an amendment to the Lease. Tenant’s rights under
this Section 5 as to that particular accepted Amendment Offered Space shall be
rendered void, at Landlord’s election, if Tenant is in default beyond any
applicable notice or grace period at the time Landlord offers any space to a
third party or at the time Tenant’s lease of any Offered Space under this
Section 5 would otherwise commence.

“Amendment Expansion Market Rent” shall mean the then prevailing market rate for
a five (5) year lease of office space in the greater “Metro-North” area
comparable to the Amendment Offered Space in terms of location within a
building, finish, age, building quality and amenities for a tenant of equal size
and financial strength as Tenant, under terms and conditions substantially the
same as those on which Tenant shall have the right to lease the Amendment
Offered Space. If Landlord and Tenant have not agreed, in writing, on the
Amendment Expansion Market Rent for the Offered Space within fourteen (14) days
after Tenant accepts Landlord’s offer, then at the request of either party
Amendment Expansion Market Rent for the Amendment Offered Space shall be
determined in accordance with the arbitration procedure set forth in
Section 2.4.1 of the Lease for the determination of Fair Market Rent.



--------------------------------------------------------------------------------

If Tenant exercises its rights under this Section 5. Landlord shall use
reasonable efforts to deliver the Amendment Offered Space as set forth in
Landlord’s offer. Landlord’s failure to deliver, or delay in delivering, all or
any part of the Amendment Offered Space by reason of Force Majeure, as such term
is defined in Section 4.2 of the Lease, and including continued occupancy of any
such Amendment Offered Space by any occupant thereof shall not give rise to any
liability of Landlord, shall not alter Tenant’s obligation to accept such
Amendment Offered Space when delivered, shall not constitute a default of
Landlord, and shall not affect the validity of the Lease; provided, however,
that if Landlord shall fail to deliver the Amendment Offered Space within ninety
(90) days following the date set forth in Landlord’s offer, Tenant shall have
the right at its sole election to terminate its exercise of its rights thereto
upon written notice to Landlord whereupon such exercise shall be of no further
force or effect.

This Section 5 shall not be construed to grant to Tenant any rights or interest
in any space in the Building and any claims by Tenant alleging a failure of
Landlord to comply herewith shall be limited to claims for monetary damages and
Tenant may not assert any rights in any space nor file any lis pendens or
similar notice with respect thereto.

6. Notices and Tenant’s Authorized Representative. From and after the date of
this First Amendment, Tenant’s Authorized Representative and notice therefore
shall be as follows and the following shall be added as an additional Tenant
notice party for all notices and communications to Tenant pursuant to the Lease:

Epsilon

601 Edgewater Drive

Mailstop 5/M06

Wakefield, MA 01880

Attention: Laura Vosburgh Marshall

Senior Director, Facilities & Real Estate

And to:

ADS

17655 Waterview Parkway

Dallas, TX 75252

Attention: General Counsel

7. Brokerage. Tenant represents and warrants that it has had no dealings with
any broker or agent in connection with this First Amendment, except FHO Partners
LLC and Wyman Street Advisors. Tenant covenants to defend (by counsel of
Landlord’s choice), pay, hold harmless and indemnify Landlord from and against
any and all costs, expense or liability for any compensation, commissions, and
charges claimed by any broker or agent, with respect to this First Amendment or
the negotiation thereof arising from a breach of the foregoing warranty.
Landlord shall pay all commissions due to FHO Partners LLC and Wyman Street
Advisors in connection with this First Amendment.



--------------------------------------------------------------------------------

8. Ratification. Except as set forth herein, the terms of the Lease are hereby
ratified and confirmed.



--------------------------------------------------------------------------------

EXECUTED as a sealed Massachusetts instrument as of the date first written
above.

 

LANDLORD: 601 EDGEWATER LLC BY:   Donald G. Oldmixon, Manager TENANT: EPSILON
DATA MANAGEMENT, LLC BY:   Alan M. Utay, Vice President and   Secretary Duly
Authorized



--------------------------------------------------------------------------------

EXHIBIT A

Floor Plan

LOGO [g41827ex10_13pg8.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

Tenant’s Expansion Construction

 

1. Plans and Specifications.

(a) Preparation of Plans. Tenant shall prepare at Tenant’s cost, subject to the
Space Planning Allowance, plans (“Tenant’s Plans”) for the construction and
layout of the Premises. Tenants leasing partial floors shall design entrances,
doors and any other elements which visually integrate with the elevator lobbies
and common areas in a manner and with materials and finishes which are
compatible with the Building standard materials and common area finishes for
such floor. Tenant may contract directly for design work or through design-build
contracts with Landlord approval not to be unreasonably withheld, conditioned or
delayed. Where required, Tenant shall employ the engineers utilized or otherwise
approved by Landlord to construct the Building for all mechanical, electrical
and plumbing engineering design work, Landlord approval not to be unreasonably
withheld, conditioned or delayed. Tenant reserves the sole right to employ
engineers reasonably approved by Landlord for the design of Tenant’s data
center. Tenant shall consult with Landlord from time to time as Tenant’s Plans
are being prepared and Tenant’s Plans shall be subject to Landlord’s prior
written approval prior to the commencement of construction. Landlord shall not
unreasonably withhold, condition, or delay Landlord’s approval of the Tenant
Plans, and if, for any reason, Landlord does not approve Tenant’s Plans, it
shall state specifically the reasons therefor. Landlord need not approve any
items or aspects of Tenant’s Expansion Construction which in Landlord’s
reasonable judgment (i) would materially delay other work in the Building,
(ii) would materially increase the cost of operating the Building or performing
any other work in the Building, (iii) are incompatible with the design, quality,
equipment or systems of the, Building, (iv) would require unusual expense to
readapt the Premises to general purpose office use (unless Tenant agrees to
remove same and/or readapt the Premises) or (v) otherwise do not comply with the
provisions of the Lease (including, without limitation, Section 5.1 D).

(b) Tenant Plans. Tenant shall submit the information/data/plans, etc., as
noted:

(i) Major Work: A list of any items or matters, which might require structural
modifications to the Building, including, without limitation, the following:

 

  (1) Location and details of special floor areas exceeding seventy (70) pounds
of live load per square foot;

 

  (2) Location and weights of storage files;

 

  (3) Location of any special soundproofing requirements;

 

  (4) Existence of any extraordinary HVAC requirements necessitating perforation
of structural members or connection to the Building condenser water loop; and

 

  (5) Existence of any requirements for interconnecting staircases or other
items affecting the structure.



--------------------------------------------------------------------------------

(ii) Final Plans: One (1) sepia and one (1) blackline drawing showing all
architectural, mechanical and electrical systems, including, without limitation,
cutsheets, specifications and the following:

CONSTRUCTION PLANS:

 

  (1) All partitions shall be shown; indicate all Building standard or
non-standard construction and details referenced;

 

  (2) Dimensions for partition shall be shown to face of stud; critical
tolerances and ± dimensions shall be clearly noted;

 

  (3) All doors shall be shown on and shall be numbered and scheduled on door
schedule;

 

  (4) All non-Building standard construction, non-standard materials and/or
installation shall be explicitly noted; equipment and finishes shall be shown
and details referenced; and

 

 

(5)

All plumbing fixtures or other equipment requirements and : any equipment
requiring connection to Building plumbing systems shall be noted.

REFLECTED CEILING PLAN:

 

  (1) Layout suspended ceiling grid pattern in each room, describing the intent
of the ceiling working point, origin and/or centering; and

 

  (2) Locate all ceiling-mounted lighting fixtures and air handling devices
including air dampers, fan boxes, etc., Building standard 2’ x 2’ fluorescent
fighting fixtures, Building standard supply air diffusers, Building standard
wall switches, down lights, special lighting fixtures, special return air
registers, special supply air diffusers, and special wall switches.

TELEPHONE AND ELECTRICAL EQUIPMENT PLAN:

 

  (1) All telephone outlets required;

 

  (2) All electrical outlets required; note non-standard power devices and/or
related equipment; and

 

  (3) All electrical requirements associated with plumbing fixtures or
equipment; append product data for all equipment requiring special power,
temperature control or plumbing considerations.



--------------------------------------------------------------------------------

DOOR SCHEDULE:

 

  (1) Provide a schedule of doors, sizes, finishes, hardware sets, and all
information necessary to fully describe selected Building standard; and

 

  (2) Non-standard materials and/or installation shall be explicitly noted.

HVAC:

 

  (1) Areas requiring special temperature and/or humidity control requirements;

 

  (2) Heat emission of equipment (including catalogue cuts), such as CRTs, copy
machines, etc.; and

 

  (3) Special exhaust requirements - conference rooms, pantry, toilets, etc.

ELECTRICAL:

 

  (1) Special lighting requirements;

 

  (2) Power requirements and special outlet requirements of equipment;

 

  (3) Security requirements; and

 

  (4) Supplied telephone equipment and the necessary space allocation for same.

PLUMBING:

 

  (1) Remote toilets;

 

  (2) Pantry equipment requirements;

 

  (3) Remote water and/or drain requirements such as for sinks, ice makers,
etc.; and

 

  (4) Special drainage requirements, such as those requiring holding or dilution
tanks.

COMPUTERS:

Equipment cuts, power requirements, heat emissions, raised floor requirements,
fire protection requirements, security requirements, and emergency power.

(c) Plan Requirements. Tenant’s Plans shall be fully detailed and fully
coordinated, shall show complete dimensions, and shall have designated thereon
all points of location and other matters, including, without limitation, special
construction, details and finish schedules. All drawings shall be uniform size
(30” x 42”) and shall incorporate the standard electrical and plumbing symbols
and be at a scale of 1/8” = l’0” or larger. Materials and/or installation shall
be



--------------------------------------------------------------------------------

explicitly noted and adequately specified to allow for Landlord review, building
permit application, and construction. A concise description of products,
acceptable substitutes, and installation procedures and standards shall be
provided. Product cuts must be provided and special mechanical or electrical
loads noted. Landlord’s approval of the plans, drawings, specifications or other
submissions in respect of any work, addition, alteration or improvement to be
undertaken by or on behalf of Tenant shall create no liability or responsibility
on the part of Landlord for their completeness, design sufficiency or compliance
with requirements of any applicable laws, rules or regulations of any
governmental or quasi-governmental agency, board or authority.

(d) Drawing and Document Production. Landlord shall provide Tenant with a sepia
drawing or CAD disk showing the Building outline, core walls and columns,
together with corridor and demising wall location plans. In addition, in the
event that compatible CAD drawing production is not available between the
architectural designer and the mechanical, electrical and plumbing engineers,
the following four (4) mylars, supplied by the architects to the mechanical,
electrical and plumbing engineers, are required:

 

  (i) One (1) composite, reverse washoff mylar showing electrical and telephone
layouts as follows:

Fifty percent (50%) screened: Building outline, core walls, columns and Tenant
partitions.

Full strength: All telephone and power outlets and dimensional information
locating these outlets both in plan and elevation where necessary;

 

  (ii) Two (2) composite, reverse washoff mylars showing reflecting ceiling plan
as follows:

Fifty percent (“50%”) screened: Building outline, core walls, columns and Tenant
partitions.

Full strength: Lighting fixtures: and

 

  (iii) One (1) composite, reverse washoff mylar showing reflecting ceiling plan
as follows:

Fifty percent (50%”) screened: Building outline, core walls, columns, Tenant
partitions and lighting fixtures.

(e) Change Orders. Tenant’s Plans shall not be materially changed or modified by
Tenant after approval by Landlord without the further approval in writing
(“Change Order”) by Landlord.



--------------------------------------------------------------------------------

2. Tenant’s Expansion Construction.

(a) General. Landlord and its authorized representatives shall be kept fully
apprised and informed of the construction process, and shall have the right upon
reasonable advance notice to inspect Tenant’s Expansion Construction from time
to time and to attend construction job-site meetings.

(b) Tenant’s Architect/Engineers. Landlord has approved Perkins & Will as
“Tenant’s Architect” for Tenant’s Expansion Construction (Tenant may hire a
different architect so long as Landlord has no reasonable objection thereto). If
an architect other than Landlord’s architect is selected by Tenant, Tenant shall
provide a letter from such architect to Landlord stating that the architect has
carefully reviewed the requirements of this Exhibit B, and of any Tenant’s
Expansion Construction design schedule, and that Tenant’s Architect will comply
with all such requirements including without limitation the submission deadlines
stated in any Tenant’s Expansion Construction design schedule. Any electrical,
mechanical or structural engineers employed by Tenant or Tenant’s Architect
shall be subject to Landlord’s approval, which shall not be unreasonably
withheld, conditioned or delayed.

Tenant shall be solely responsible for the liabilities and expenses of all
architectural and engineering services relating to Tenant’s Expansion
Construction (subject to reimbursement from-the Improvement Allowance) and for
the adequacy and completeness of Tenant’s Plans submitted to Landlord. If
applicable, Tenant’s Plans shall provide for the uniform exterior appearance of
the Building, including without limitation the use of Building standard window
blinds and Building standard light fixtures within fifteen (15) feet of each
exterior window.

(c) Performance of Tenant’s Expansion Construction. Tenant’s Expansion
Construction shall be performed in accordance with Tenant’s Plans and any Change
Orders approved by Landlord (such approval not be unreasonably withheld,
conditioned or delayed). Minor Change Orders (under $50,000 per change which do
not affect the systems or structure of the Building) shall not require
Landlord’s approval.

By its execution of the Lease, and submission of Tenant’s Plans and any Change
Orders, Tenant will be deemed to have approved, and shall be legally responsible
for, such Tenant’s Plans and Change Orders. Landlord shall not be responsible
for any aspects of the design or construction of Tenant’s Expansion
Construction, the correction of any defects therein, or any delays in the
completion thereof. Tenant shall be responsible for building standard costs of
Building services or facilities (such as electricity, HVAC, and cleaning)
required to implement Tenant’s Expansion Construction and other variable costs
to the extent required to be paid by Tenant under the Lease (such as for review,
inspection, and testing). All payments required to be made by Tenant hereunder,
whether to Landlord or to third parties, shall be deemed Additional Rent for
purposes of Article VII of the Lease. There shall be no review fees or similar
fees to or on behalf of Landlord.

Tenant’s Expansion Construction shall be made in accordance with the
requirements of this Exhibit B, Tenant’s Expansion Construction must comply with
the Building Code in effect for the, municipality in which the Building is
located and the requirements, rules and regulations of any governmental agencies
having jurisdiction. Tenant must deliver to Landlord copies of all required
permits and approvals prior to the commencement of Tenant’s Expansion
Construction.



--------------------------------------------------------------------------------

If applicable, a pro-rata share of the cost of the multi-tenant corridor, if
applicable, which shall be constructed by Landlord, shall be .done at Tenant’s
cost.

(d) Tenant Contractor. Any independent contractor of Tenant for any employee or
agent of Tenant) perforating Tenant’s Expansion Construction shall be a “Tenant
Contractor” and shall be subject to all of the terms, conditions and
requirements contained in the Lease relating to Tenant’s Expansion Construction
and/or applicable to Tenant Contractor. The identity and qualifications of each
Tenant Contractor shall be subject to Landlord’s prior written approval, which
shall not be unreasonably withheld, conditioned, or delayed.

Without limitation, Tenant shall require each Tenant Contractor to adjust and
coordinate Tenant’s Expansion Construction to meet the schedule or requirements
of other work being performed by or for Landlord throughout the Building. Tenant
shall insure, that each Tenant Contractor shall take all reasonable steps to
assure that any work is carried out without disruption from labor disputes
arising from whatever cause, including, without limitation, disputes concerning
union jurisdiction and the affiliation of workers employed by said Tenant
Contractor or its subcontractors. Tenant shall be responsible for, and shall
reimburse Landlord for, all costs and expenses, including, without limitation,
attorney’s fees incurred by Landlord in connection with any breach by the
contractor of such obligations.

At all times while performing Tenant’s Expansion Construction, Tenant shall not,
and shall endeavor to require that each Tenant Contractor shall not discriminate
against, any individual because of race, color, sex, religion or national origin
and will, as may be required by the municipality in which the Building is
located or any other public authority having jurisdiction, comply with all
applicable laws, regulations and equal opportunity policies generally adhered to
by comparable office buildings in the same geographic area as the Building.

In the event that special security arrangements must be made (e.g., in
connection with work outside normal business hours), then the cost of such
security must be paid by the Tenant or the Tenant Contractor requesting such
security. Tenant must insure that each Tenant Contractor and subcontractors use
commercially reasonable efforts to minimize noise caused by Tenant’s Expansion
Construction. Work stoppage during Hours of Operation will be ordered if noise,
in the reasonable judgment of the Building manager, disturbs other tenants of
the Building, and Landlord shall, have no liability therefor.

In all events, Tenant shall indemnify the Indemnitees in the manner provided in
Section 5.6.1 -of the Lease against any claim, loss or cost arising out of any
interference with, or damage to, any work in the Building being done by
Landlord, or any delay thereto, or any increase in the cost thereof on account
in whole or in part of any act, omission, neglect or default by Tenant or any
Tenant Contractor in the performance of Tenant’s Expansion Construction.

(e) Insurance. Tenant shall, and Tenant shall cause all Tenant Contractors and
subcontractors to purchase and maintain the insurance in the coverages and
limits set forth in the Lease or as otherwise may be reasonably agreed to by
Landlord, and prior to the commencement of Tenant’s Expansion Construction,
Tenant shall provide Landlord with the following:

 

  (i) A list of each Tenant Contractor and/or subcontractors for Landlord’s
approval, such approval to be exercised reasonably and without undue delay.



--------------------------------------------------------------------------------

  (ii) Tenant’s and all Tenant Contractors’ and subcontractors’ insurance
certificates.

(f) General.

All demolition, removals, or other categories of work that may inconvenience
other tenants or disturb Building operations must be scheduled and performed
before or after normal Building hours, and Tenant shall provide the Building
manager with reasonable notice prior to proceeding with such work Tenant must
schedule and coordinate all aspects of work with the . Building manager and
Building engineer.

Installations within the Premises and in ceiling plenums below the Premises
shall not interfere with easting services and shall be installed in such a
manner so as not to interfere with prior installation of ceilings or services
for other tenants.

Redundant electrical, control and alarm systems and mechanical equipment and
sheet metal of Tenant not maintained under the work to the Premises must be
removed as part of the work.

Prior arrangements for elevator use shall be made with the Building manager by
Tenant If an operating engineer is required by any union regulations, such
engineer shall be paid for by Tenant.

If shutdown of risers and mains for electrical, mechanical and plumbing work is
required, such work shall be supervised by Landlord’s representative. No work
shall be performed in Building mechanical equipment rooms without Landlord’s
approval, and all such work shall be performed under Landlord’s supervision. At
least forty-eight (48) hours’ prior notice must generally be given to the
Building management office prior to the shutdown of fire, sprinkler and other
alarm systems. In the event that such work unintentionally alerts the Fire or
Police Department for the municipality in which the Building is located through
an alarm signal, then Tenant shall be liable for any fees or charges levied by
the such Fire or Police Department in connection with such alarm. Tenant shall
pay to Landlord such charges as may from time to time be in effect with respect
to any such shutdown described herein.

Upon completion of the Tenant’s Expansion Construction, Tenant shall submit to
Landlord a permanent certificate of occupancy (if available in the city or town
in which the Premises are located) and final approval by the other governmental
agencies having jurisdiction (to the extent required).



--------------------------------------------------------------------------------

3. Improvement Allowance.

Landlord shall provide Tenant with the Space Planning Allowance and the Tenant
Improvement Allowance (collectively, the “Improvement Allowance”) for the cost
of constructing Tenant’s Expansion Construction and architectural, engineering
and design fees with respect thereto in amounts not to exceed the Tenant
Improvement Allowance and Space Planning Allowance, as such terms are defined in
Section 2 of this Amendment. All construction costs for the Premises in excess
of the Tenant Improvement Allowance and all design costs for the Premises in
excess of the Space Planning Allowance shall be paid for entirely by Tenant, and
Landlord shall not provide any reimbursement therefor.

The Improvement Allowance shall be disbursed as requisitioned by Tenant but in
no more than two (2) disbursements per month. For each disbursement, Tenant
shall submit a requisition package to Landlord prior to the first day of the
month, with an itemization of the costs being requisitioned, a certificate by an
officer of Tenant that all such costs are Allowance Costs and have been incurred
and paid for by Tenant, and appropriate back-up documentation including, without
limitation, lien releases from Tenant’s Contractor (in a form, reasonably
approved by Landlord), paid invoices and bills. The final requisition package
shall further include an executed estoppel letter under the Lease, a certificate
of Tenant’s Architect that Tenant’s Expansion Construction has been completed in
accordance with the Tenant’s Plans and any Change Orders approved by Landlord,
lien releases from each Tenant Contractor and all major subcontractors, a set of
“as-built” plans of Tenant’s Expansion Construction certified by Tenant’s
Architect or Contractor, and an original certificate of occupancy.

 

4. Entry Prior to Commencement.

If and as long as Tenant does not interfere in any way with any construction
being performed by Landlord in the Building (by causing disharmony, scheduling
or coordination difficulties,, etc. as reasonably determined by Landlord),
Tenant may, pursuant to the provisions of Section 3.2 of the Lease and at
Tenant’s sole risk and expense, enter the Premises during the thirty (30)-days
prior to the anticipated Expansion Commencement Date for the purpose of
installing Tenant’s decorations, movable furnishings, and business fixtures and
equipment. The good faith determination of any such interference by Landlord
shall be conclusive.